Citation Nr: 1745965	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-31 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 23, 2010.

2.  Entitlement to an initial evaluation in excess of 50 for PTSD on or after April 23, 2010.  

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his mother
ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1991 in the United States Navy. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for PTSD and assigned a 30 percent disability rating, effective December 18, 2007.  

New evidence pertaining to this claim, including service treatment records, was obtained.  The Veteran's PTSD was reevaluated based on the new evidence, and a 30 percent disability rating was continued in a May 2009 rating decision.  38 C.F.R. § 3.156 (c).  

Additionally, the Board notes that new evidence concerning the Veteran's service-connected PTSD, to include vocational rehabilitation records, was obtained within one year of the issuance of the May 2009 rating decision.  38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (A regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim.").  

The Veteran's 30 percent disability rating for PTSD was again continued in a February 2010 rating decision.  New evidence concerning his service-connected PTSD, to include a VA examination report and Vet Center records, were obtained within one year of the issuance of the February 2009 rating decision.  38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 3.156(b).  Subsequently, in a September 2010 rating decision, the Veteran's disability rating for PTSD was increased to 50 percent, effective April 23, 2010.

In March 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the case for further development in June 2016.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS). Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  Prior to April 23, 2010, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He did not have occupational and social impairment with reduced reliability and productivity.

2.  Since April 23, 2010, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.  He does not have occupational and social impairment with deficiencies in most areas.

3.  The Veteran does not meet the schedular criteria for a TDIU.

4.  The Veteran's service-connected disability does not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for PTSD prior to April 23, 2010 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14,  4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for a disability rating in excess of 50 percent for PTSD since April 23, 2010 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14,  4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


I.  Higher Initial Evaluations for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

The Veteran's PTSD was a assigned a 30 percent evaluation prior to April 23, 2010, and a 50 percent evaluation since, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under the General Rating Formula for Mental Disorders, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).     

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

 A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board on June 2, 2014, and, therefore, the claim is governed by DSM-IV.


Prior to April 23, 2010

The evidence of record for consideration during this time period includes VA examination reports, Vet Center records, VA treatment records, and lay statements.  Based on this evidence, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 30 percent for his PTSD prior to April 23, 2010.

Vet Center records dated in January 2008 show that the Veteran suffered from some symptoms of PTSD of mild to moderate severity.

The Veteran was afforded a VA examination in September 2008 at which time he reported experiencing intrusive thoughts of the in-service helicopter crash that occurred approximately once a week.  He reported attempts to not talk about the incident and detachment from others.  The Veteran indicated that he had mild difficulties with irritability and was hypervigilant, and he talked at length about being overprotective of his children.  He reported no other mental health symptoms and specifically denied difficulties with depression.  The Veteran also reported that he currently worked at the United States Post Office (USPS) and had been employed there since January 2008.  He denied having any disciplinary actions or missed time from work due to mental health difficulties.  He stated that, prior to that job, he had worked at Tyco for 15 years in middle management, which ended due to the plant shutting down.  He also reported no difficulties on that job.  The examiner stated that the Veteran reported no occupational impact from PTSD.

The September 2008 VA examiner noted that the Veteran was casually dressed and well groomed, but he was somewhat hesitant and appeared agitated.  The quality of his speech was clear in articulation and easily understandable, and he was correctly oriented to person, place, time, and purpose.  His thoughts were logical and goal-directed.  There were no signs of major psychopathology, such as hallucinations, delusions, or preoccupations.  His affect was agitated, and his mood was anxious.  Otherwise, the Veteran was pleasant and cooperative.  His attention, concentration, and memory were intact.  His relationship with the examiner was warm and cooperative.  The Veteran reported having moderate social impact from his PTSD in that he had few friends and was isolated socially.  He was also obsessive regarding his children's safety.  The examiner noted a GAF score of 55.

In a June 2009 Vocational Rehabilitation questionnaire, the Veteran stated that the relationship between him and his family was loving and close and noted that they would help him in any way he needed.   He stated that his wife was his best friend and most supportive personal relationship.   He also indicated that he got along very well with his neighbors and helped them with their yard and house when needed.  

The Veteran was afforded another VA examination in January 2010 during which he denied having any legal problems since his most recent evaluation and denied using illegal drugs or abusing prescription medication.  The Veteran reported that he was working with a community college to be placed in a job, possibly as an office assistant.   He stated that his physician was concerned about his back pain limiting his ability to work; however, he thought he would be able to do the work, despite having a reported lack of confidence in his abilities.  Additionally, he stated that he was always liked at his jobs and believed that would continue.  He stated that his most recent work was for the USPS where he was a temporary employee.  He further stated that he worked six days per week, 10 to 12 hours per day.  The Veteran reported that he received good reviews from his customers, which allowed for more responsibilities at the USPS.  However, he stated that he eventually could not handle the stress, both physical and emotional, of working that much and decided that he needed to quit.  He did not believe that his PTSD symptoms were a significant cause of his need to quit that job, and he did not believe they would limit his ability to get a new office job.

The January 2010 VA examiner noted that the Veteran was alert and oriented to person, place, time, and situation, and his cognition was within normal limits.  He was well groomed and very pleasant throughout the interview.  He displayed appropriate eye contact, although he had quite a bit of nervous energy.  There were no problems communicating, and he was easily understood throughout the examination.  The Veteran's thoughts were logical and goal-directed, and there were no signs of hallucinations, paranoia, or delusions.  He was cooperative and pleasant and answered any questions asked of him in an apparently honest manner.  The examiner concluded that, considering the symptoms the Veteran reported, his PTSD appeared to be mild in severity.  The predominant change from his previous evaluation appeared to be that the frequency of his nightmares had significantly reduced.  He continued to report avoidance symptoms, stating that he had pushed his friends away, did not talk about the incident with the helicopter to his family or friends, and had a foreshortened sense of future.  He did not appear to be avoiding interactions that might remind him of his military service; rather, he stated he was spending most of his time on the internet seeking out connections with people he served with in the United States Navy and participating in United States Navy and military-related discussion boards.  Overall, it appeared that his PTSD was having a very mild impact on his life.  It also appeared that his marital and social relationships were strained due to his PTSD symptoms, and his occupational functioning may be mildly impaired due to these same symptoms.  His overall presentation was significantly impacted by the amount of situational stressors influencing his life currently, but these factors did not appear to be related to his military experiences.  The examiner noted a GAF score of 59.

Private treatment records dated in February 2010 show that, on psychological examination, the Veteran had no anxiety, delusions, depression, or sleep disturbances, and he was not thinking about suicide.   Records dated in March 2010 show that, on psychological evaluation, the Veteran reported having anxiety related to pain in his lower back.  He did not report any depression, hallucinations, or compulsive behavior.  He had initial insomnia secondary to pain and normal enjoyment of activities.  Records dated in April 2010 also show that that Veteran reported that his anxiety had improved since his pain was better.  Additionally, he reported that insomnia due to pain had been minimal and was improving.  It was noted that the Veteran was not pessimistic about the future or brooding about the past.  There were no feelings of hopelessness or worthlessness, and he had normal enjoyment of activities.  The Veteran reported that he was feeling "a whole lot better."  He stated that was getting out of the house more often and was feeling much less depressed since his pain had been well controlled.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for a 50 percent evaluation, or higher, for his PTSD prior to April 23, 2010.  The medical and lay evidence of record is not indicative of psychiatric symptomatology causing occupational and social impairment with reduced reliability and productivity, which is required for the 50 percent rating. 38 C.F.R. § 4.130.  See again Vazquez-Claudio, 713 F.3d at 118 (the Veteran's psychiatric symptoms must cause the level of occupational and social impairment specified in the General Rating Formula).

As to occupational impairment, at the September 2008 examination, the Veteran reported that he currently worked at the United States Post Office and had been employed there since January 2008.  He reported no disciplinary actions or missed time from work due to mental health difficulties.  He stated that, prior to that job, he worked at Tyco for 15 years in middle management, which ended due to the plant shutting down.  He also reported no difficulties on that job.  The examiner stated that the Veteran reported no occupational impact from PTSD.  At the January 2010 VA examination, the Veteran reported that he was working with a community to be placed in a job, possibly as an office assistant.   He stated that his physician was concerned about his back pain limiting his ability to work; however, he thought he would be able to do the work, despite having a reported lack of confidence in his abilities.  Additionally, he stated that he was always liked at his jobs and believed that it would continue.  He reported receiving good reviews from his customers, which resulted in him receiving more responsibilities at the USPS.  Although the Veteran stated that he eventually could not handle the stress, both physical and emotional, of working at the USPS and quit, he also stated that he did not believe that his PTSD symptoms were a significant cause of his need to quit his USPS job, and he did not believe they would limit his ability to get a new office job.

As to social impairment, in the June 2009 Vocational Rehabilitation questionnaire, the Veteran stated that the relationship between him and his family was loving and close and that they would help him in any way he needed.   He also stated that his wife was his best friend and most supportive personal relationship.   He indicated that he got along very well with his neighbors and helped them with their yard and house when needed.  At the January 2010 VA examination, the Veteran did note that he pushed his friends away; however, he stated that he spent most of his time on the internet seeking out connections with people he served with in the United States Navy and participating in United States Navy and military-related discussion boards.

Further, the Veteran's symptomatology has not been similar to that of the 50 percent criteria.  At the September 2008 VA examination, the Veteran's quality of speech was clear in articulation and easily understandable; his attention, concentration, and memory were intact; and although reported that he was quite anxious, weekly panic attacks were not noted.  Additionally, at the January 2010 VA examination, the Veteran was well groomed and very pleasant throughout the interview; he displayed appropriate eye contact; there were no problems communicating and he was easily understood; his thoughts were logical and goal-directed; there were no signs of hallucinations, paranoia, or delusions; and his cognition was within normal limits.  The examiner concluded that the Veteran's PTSD appeared to be having a very mild impact on his life.  Lastly, February 2010 records noted no anxiety related to psychological issues, but rather attributed any anxiety to back pain.  Thus, the Veteran cannot be said to experience impaired judgment or impaired abstract thinking.  There is also no indication that he has circumstantial, circulatory, or stereotyped speech; panic attacks more than once a week; or difficulty in understanding complex commands.

There is no also indication that the Veteran has had any of the other symptoms of the 70 or 100 percent criteria, such as suicidal ideation; obsessional rituals; illogical, obscure, or irrelevant speech; impaired impulse control; neglect of his personal appearance and hygiene; homicidal ideation; or disorientation to time or place. 

Finally, the Board acknowledges that GAF scores have fluctuated during the appellate period and ranged from 55 to 59.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  See DSM-IV.  The Board notes that
GAF scores assigned are but one factor for consideration in a rating,  While considering the GAF score of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the lay statements, treatment records, and examination reports to be the most probative evidence of the Veteran's psychological symptomatology. 

After considering the evidence of record, the Board finds that the Veteran's symptoms and impairment more closely approximate the criteria for the currently assigned 30 percent disability rating prior to April 23, 2010.  Overall, the Veteran has not demonstrated a level of impairment consistent with the 50 percent criteria, nor have the Veteran's symptoms caused occupational and social functioning in most of the areas referenced by the 70 and 100 percent evaluation criteria.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 50 percent have not been met or approximated prior to April 23, 2010.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, the Board finds that the Veteran's PTSD warrants a 30 percent rating, and no higher prior to April 23, 2010.


On or After April 23, 2010

In determining whether the Veteran is entitled to a rating higher than 50 percent since April 23, 2010, the Board has reviewed the evidence of record, including VA examination reports, hearing testimony, lay statements, and VA treatment records.  Based on this evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 50 percent since April 23, 2010.

Private treatment records dated in May 2010 noted that the Veteran had anxiety with an anticipation of misfortune to self or others.  He reported no depression, feelings of hopelessness or worthlessness, sleep disturbances, change in personality, or unusual, impulsive, or compulsive behavior.  He had normal enjoyment of activities.
The Veteran was afforded a VA examination in September 2010 during which he reported recently being overwhelmed by a part-time census job.  He indicated that his PTSD symptoms interfered in his relationship with his wife and that there had been a lot of stress, irritability, and arguing.  In this regard, he stated that they had been going through stress because of their financial problems due to the fact that he could not work.  They were filing bankruptcy, and they were going through a foreclosure on their home.  The Veteran's PTSD symptoms were also noted to impact him socially, as he had no close friends.  The Veteran had recently been looking for work at a gas station, but there were no openings.  The Veteran was thinking that he might be able to manage that level of work.  He was deemed competent to handle his financial affairs.

Upon mental status evaluation, the Veteran was found to be casually dressed and cooperative throughout the evaluation, and he had normal thought process.  He did not report, nor appear to have, hallucinations or delusions.  The Veteran reported having difficulty with activities of daily living, such as showering and shaving, based on depression and lack of motivation.  He was oriented to time, place, person, and reason for the evaluation.   His short-term memory was in the average range; his concentration was in the below-average range; and his affect was appropriate to the material discussed, but constricted.  His mood was mildly dysphoric.  The Veteran denied having suicidal ideation.  The examiner assigned a GAF score of 49.

Vet Center records dated in November 2010 show that the Veteran reported that he was managing depressive thoughts and was actively involved with his family.  In January 2010, the Veteran reported that his prescriptions had aided in his energy level in the past two weeks, which led to better interactions within his family.  In April 2010, the Veteran appeared to be actively addressing negative thinking and making positive behavior changes.  June 2010 records note that both the Veteran and his spouse appeared to avoid conflict and intimacy, and they both struggled with depression symptoms.  May 2010 records note that the Veteran reported that he had been feeling anxious to the point of "wanting to throw up" since he had begun his census job.

A September 2011 VA treatment record noted that the Veteran was seeking treatment for PTSD symptoms of depressed mood, increased isolation from friends/family, disassociation from surroundings, anhedonia, and generalized anxiety, particularly with recurrent triggers such as the nightly news and helicopter sounds.  The Veteran also stated that he had become more distant with wife, three sons, and friends.  He reported spending large amounts of time sleeping, isolated in a room, or going for solitary walks on the lake.  He denied having overt flashbacks, nightmares, and anxiety attacks, but voiced increased irritability, lack of motivation/energy, and focus.  He stated that his symptoms had increased in intensity over the past four to five years when he lost his job as a technology manager and had been forced to take various odd jobs.  The Veteran reported that he had been in counseling for over three years at the Vet Center, which helped, particularly through breathing exercises.  He denied the use of drugs/alcohol as a means of coping, as well as any current or prior suicidal ideation, plan, or intent.  He also denied having homicidal ideation, a history of violence, auditory or visual hallucinations, prior history of manic type symptoms, or any depressive symptoms prior to five years ago. Additionally, August 2012, April 2013, January 2016 VA treatment records document that the Veteran denied having suicidal and homicidal ideations.

The Veteran was afforded a VA examination in August 2013 at which time his reported symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran was not currently working and had last worked in 2010.  He had been working at USPS for one and a half years, but he sustained a work-related injury to his ankle and felt his working conditions were unsafe.  He also indicated that he had delivered mail late at night in unsafe areas.  He eventually quit the job and had subsequent financial difficulties.  The examiner concluded that the Veteran had little occupational impairment prior to becoming depressed in 2010.  He worked for an extended period of time as a manager with no interference from PTSD.  Since becoming depressed, he had experienced poor motivation and difficulty concentrating.  The examiner stated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran had a close relationship with his three children.  He also reported having few friendships, although he had a good relationship with his parents.  He stated that he walked about 10 miles per day.  The examiner assigned the Veteran a GAF rating of 60.  

The Veteran submitted February 2016 lay statements from his mother and sons.  His one son reported that the Veteran suffered from mood swings and a lack of hygiene and interest in appearance.  His other son stated that he could not get the Veteran to come around anymore; he showed up for holidays, but stayed for an hour at the most; refused to seek medical treatment; and did not like to be in big groups of people.  His mother stated that the Veteran was distant to his family and had no interest in family gatherings or being with friends.  She further stated that he did not take care of his home or himself.  She reported that she worries about him hurting himself.  Additionally, she noted that his relationship with his three sons changed.  He made appointments and then failed to keep them because he did not want to hear what there was to be said.  Hi family described the Veteran's poor hygiene as wearing fingernail polish and temporary tattoos and having decaying teeth.  His mother also stated that he was unable to hold a job.  He did paper delivery for some time, but he would forget some of the homes on his route because he became confused.

At the March 2016 hearing, the Veteran indicated that his PTSD symptoms included his preference to be alone; an inability to take care of his sons financially or emotionally; being unsupportive; having no friends or associates; and trouble sleeping.  To pass time, the Veteran reported that he will walk, bike, and watch television.  He also reported that he quit his last job because he knew he was going to be fired for performance issues.  He indicated that he would call in a lot because he was late and that he would get his family out of bed to help with his deliveries.  He further stated that he would look at the stove fifteen times before going to the bathroom to make sure the burners and heater were off.  The Veteran indicated that it seemed like he was constantly doing these kinds of patterns.  He testified that he had suicidal thoughts, but then stated that he thought it was the cowardly way and would never act on such thoughts. 

The Veteran's mother also testified during the hearing that he was all alone and could not work because of his organizational and memory skills.  She stated that he would be in his house and not answer the door or phone.  She also reported that the Veteran finished his census job due to the help of his wife at the time and that he had no desire to do anything.  She further addressed his appearance at the hearing, noting that his shorts were being worn incorrectly and that he had grease on his leg.  She noted that he cooked and cleaned at home and lived with his son.  She stated that she worries he will hurt himself.  Lastly, she stated that the Veteran had difficulty with reality, was forgetful, and did not want to be around people.  

During an August 2016 social work and industrial survey, the Veteran reported that he hiked and biked daily.  He also indicated he ate regularly and reported no appetite problems.  He stated he was relaxed in doing his housework due to difficulty focusing.  He was noted to be unemployed.  

The Veteran was afforded another VA examination in August 2016 during which he reported that he was currently living with his son. He stated that he was not currently dating and last dated about two months earlier.  He also stated that the relationship had lasted for three months, but he still saw her about once a week, when they go to the park and talk.  He also reported that he has friends that he sees one or two times per week.  He stated that he hikes and bikes daily.  The Veteran indicated that he last worked at a temporary job for two years in 2010.  He noted that the job ended when he quit due to walking 20 miles per day after breaking his ankle on the job.  He indicated that he was able to do the job duties and reported no missed time from work due to mental health issues.  He stated that he got along well with coworkers and supervisors.

During the August 2016 VA examination, the Veteran reported having symptoms of anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  He indicated that he makes efforts to avoid talking about the incident in service.  He described himself as being distant from others and mistrustful.  He also reported periodic sleep disruption and hypervigilance.  The Veteran did not report any other mental health difficulties when asked.  He specifically denied any difficulty with depression currently, and the examiner noted that it was likely that his depression had resolved.

The August 2016 VA examiner noted that the Veteran was casually dressed with adequate grooming, and he was talkative, animated, and open to answering questions posed to him.  He was able to answer questions appropriately, recall remote events, and track the conversation.  The Veteran showed no cognitive problems during the examination.  The examiner stated that there were also no signs of thought problems, such as hallucinations or delusions.  His affect was within normal limits, his mood was happy, and his attention and memory were grossly intact.  The examiner stated that the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for a 70 percent evaluation, or higher, for his PTSD since April 23, 2010.  The medical and lay evidence of record is not indicative of psychiatric symptomatology causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which is required for the 70 percent rating. 38 C.F.R. § 4.130.  See again Vazquez-Claudio, 713 F.3d at 118 (the Veteran's psychiatric symptoms must cause the level of occupational and social impairment specified in the General Rating Formula).

With regard to social impairment, the Veteran reported that his PTSD symptoms interfered in his relationship with his wife at the September 2010 VA examination.  The Veteran's PTSD symptoms were also noted to impact him socially, as he had no close friends.  Additionally, in September 2011, the Veteran stated that he had become more distant with his wife, three sons, and friends.  However, in November 2010 records, the Veteran reported that he was actively involved with his family.  Additionally, in January 2010, the Veteran reported that he better interactions within his family once his energy level improved.  Further, at the August 2013 VA examination, the Veteran stated that he had a close relationship with his three children.  He also reported having few friendships, but he had a good relationship with his parents.  Moreover, at the August 2016 VA examination, the Veteran stated that he was currently living with his sons; would meet with a person he had a previous relationship with to talk about once a week; and saw friends about one to two times per week.    

With regard to occupational impairment, although the Veteran reported issues with his census job at the September 2010 VA examination, he also stated that he looked for a job at a local gas station, but there were no openings.  Additionally, the August 2013 VA examiner noted that the Veteran had worked for USPS until he sustained a work-related injury to his ankle and felt that his working conditions were unsafe.  The examiner also noted that the Veteran worked for an extended period of time as a manager with no interference from PTSD.  Lastly, at the August 2016 VA examination, the Veteran reported that his USPS job ended when he quit due to walking 20 miles per day after breaking his ankle on the job.  He stated he was able to do the job duties and reported no missed time from work due to mental health issues.   He also indicated that he got along well with coworkers and supervisors.

Further, the Veteran's overall symptomatology has not been similar to that of the 70 percent criteria.  Although there have been some reports of suicidal thoughts and poor hygiene, he has not been shown to have obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or inability to establish and maintain effective relationships.   In this regard, Veteran's sons and mother did report that he had a lack of hygiene and interest in appearance; however, at the September 2010 VA examination, the Veteran was casually dressed and cooperative; had normal thought process; did not report, nor appear to have, hallucinations or delusions; was oriented to time, place, person, and reason for the evaluation; his short-term memory was in the average range; his affect was appropriate; and he denied suicidal ideation.   Additionally, at the August 2016 VA examination, he was able to answer questions appropriately, recall remote events, and track the conversation.  Additionally, at the August 2016 VA examination, he specifically denied having any difficulty with depression currently, and the examiner noted that it was likely his depression had resolved.   

The Board does acknowledge that Veteran's mother reported worrying that he would hurt himself.  The Veteran also testified that he had had suicidal thoughts, but then stated that he thought it was the cowardly way and that he would never act on them.  Moreover, at the August 2016 VA examination, the Veteran denied having any current or prior suicidal ideation, plan or intent, homicidal ideation, or history of violence.  To the extent that the Veteran has had suicidal ideation, the Board notes that the Veteran has still not been shown to have the required level of occupational and social impairment in most areas.

Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting a 70 or 100 percent evaluation, or akin to the symptoms listing as found in the rating criteria.  Mauerhan, supra.  The evidence also does not show that the Veteran had occupational and social impairment with deficiencies in most areas, or total occupational and social impairment, consistent with a higher evaluation.

Finally, the Board acknowledges that GAF scores have fluctuated during the appellate period and ranged from 49 to 60.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 4.130.  A GAF score ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  In this case, the GAF score assigned is but one factor for consideration in a rating.  While considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and examination reports to be the most probative evidence of the Veteran's psychological symptomatology and impairment.

When all of the evidence and findings contained therein are considered in totality, the Board finds that that the Veteran has been shown to have occupational and social impairment with reduced reliability and productivity.  The Board concludes that the preponderance of the evidence is against a finding that an increased rating in excess of 50 percent since April 23, 2010, is appropriate, and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 54-56.


II.  TDIU

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16 (b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran is service-connected for PTSD, rated 30 percent disabling prior to April 23, 2010, and 50 percent disabling thereafter.  Accordingly, because the Veteran does not have a single service-connected disability rated at 60 percent or more or a combined disability rating of 70 percent or more, he does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16 (a).  

It is recognized that the Board is precluded from assigning an extraschedular rating in the first instance; however, the Board must specifically adjudicate the issue of whether referral for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b) is warranted.  Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the evidence does not show that the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation.

The Veteran has contended that his service-connected PTSD interferes with his ability to perform permanent, full-time work.  

The September 2008 VA examiner indicated that the Veteran currently worked at the USPS and had been employed there since January 2008.  The Veteran reported no disciplinary actions or missed time from work due to mental health difficulties.  He stated that, prior to that job, he worked at Tyco for 15 years in middle management, which ended due to the plant shutting down.  He also reported no difficulties on that job.  The examiner stated that the Veteran was reporting no occupational impact from PTSD.

In a June 2009 Vocational Rehabilitation questionnaire, the Veteran reported that he had no problem with activities of daily living, to include cooking and feeding himself; dressing and keeping himself clean; moving about his house, yard, and property; getting around his neighborhood and town; shopping; and visiting family and friends.  The Veteran underwent vocational rehabilitation orientation in June 2009.  The record contains an October 2010 letter to the Veteran informing him that his vocational rehabilitation program has been discontinued effective October 20, 2010, because of non-pursuit and noncontact.  

The January 2010 VA examiner noted that the Veteran reported that he was working with a community college to be placed in a job, possibly as an office assistant.  He stated that his physician was concerned about his back pain limiting his ability to work; however, he thought he would be able to do the work, despite having a reported lack of confidence in his abilities.  Additionally, he stated that he was always liked at his jobs and believed that it would continue.  He stated that his most recent work was for USPS where he was a temporary employee.  He further stated that he worked six days per week, 10 to 12 hours per day.  He reported that he received reviews from his customers, which led to more responsibilities.  He stated that he eventually could not handle the stress, both physical and emotional, of working that much and decided he needed to quit.  However, he did not believe that his PTSD symptoms were a significant cause of his need to quit that job, and he did not believe they would limit his ability to get a new office job.

The Veteran was afforded another VA examination in September 2010.  The Veteran indicated that was recently overwhelmed by a part-time census job.  He indicated that there had been a lot of stress, irritability, and arguing.  He stated that they had been going through stress because of his family's financial problems because he could not work.  The Veteran had recently been looking for work at a gas station, but there were no openings.  The Veteran believed that he might be able to manage that level of work.  Therefore, the examiner concluded that, based on his thinking that he would be able to pump gas at a local gas station, it would appear that the Veteran did not meet the criteria for individual unemployability based simply on his PTSD symptoms.  

The August 2013 VA examiner noted that the Veteran was not currently working and had last worked in 2010.  It was noted that he had previously been employed by USPS for one and a half year.  However, he had a work-related injury to his ankle and felt his working conditions were unsafe.  He eventually quit the job and had subsequent financial difficulties.  The examiner concluded that the Veteran had little occupational impairment prior to becoming depressed in 2010.  He worked for an extended period of time as a manager with no interference from PTSD.  Since becoming depressed, he had experienced poor motivation and difficulty concentrating.

The records also contain an August 2014 Social Security Administration (SSA) disability determination, which was not limited in its review of matters concerning unemployability to consideration of only service-connected disabilities.  While VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA, such findings are evidence to be considered in a TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  Specifically, the August 2014 SSA determination noted that the Veteran had the following severe impairments: back disorder -degenerative disc disease, anxiety disorder, and substance addiction disorder.  The Board is precluded from considering the Veteran's age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 361.  

In a February 2016 letter, the Veteran's mother stated that he was unable to hold a job.  He did paper delivery for some time, but he would forget some of the homes on his route, as he became confused.

At the March 2016 Board hearing, the Veteran testified that he quit his last job because he knew he was going to get fired for performance issues.  He reported that he would call in a lot because he was late and he would get his family out of bed to help with his deliveries.  His mother also testified, stating that the Veteran could not work because his organizational and memory skills.

The Veteran submitted a March 2016 letter from his previous supervisor at the Statesman Journal from June 2012 to December 2014.  He noted that the Veteran breached the terms of his contract more than once and more than was usually tolerated in the industry, to include exceedingly late delivery of the contracted publications or outright non-delivery.  However, he noted that the explanations for these lapses of responsibility had faded to historical obscurity (the Veteran was not unique in his failing), although he did remember one incident where the Veteran did not show up, as he apparently received several sting from hornets and passed out.  He also remembered the Veteran dealing with the failing health of his ex-wife.  

The Veteran underwent a VA social and industrial survey examination in August 2016.  The examiner noted that the Veteran was casually dressed with adequate grooming; competent to fully participate in the examination; talkative, animated, and open to answering questions posed to him; and able to answer questions appropriately, recall remote events, and track the conversation.  Additionally, the Veteran showed no cognitive problems on interview, and there were no signs of thought problems, such as hallucinations or delusions.  His affect was within normal limits and mood was happy.  Furthermore, his attention and memory were grossly intact.  The examiner noted that the Veteran last worked in 2010 in a temporary job for USPS for two years, which ended when he quit due to difficulty walking 20 miles per day after breaking his ankle on the job.  He stated he was able to do the job duties and reported no missed time from work due to mental health issues.  He also stated that he got along well with coworkers and supervisors.  Prior to that job, he worked as a purchasing agent for a steel manufacturing company for one year.  He indicated that that job ended due to a downturn in business.  The Veteran noted that he was able to do the duties of the job and reported no missed time from work due to mental health issues.  He got along well with coworkers and supervisors.  Prior to that time, he had worked for Tyco as a manager, and at one point, supervised 100 employees.  That job also ended due to a downturn in business.  He reported no difficulties on the job and got along well with supervisors and coworkers.

The examiner concluded that the Veteran's service-connected PTSD would cause periodic difficulty focusing attention, but he generally was able to sustain attention needed to complete work tasks.  He would also have periodic difficulty with timeliness.  Based on his PTSD, he was able to understand and remember instructions, sustain attention needed for task completion, and engage in appropriate social interaction.  He was somewhat more withdrawn, but was still able to establish and maintain relationships.

In summary, it appears that the Veteran maintained employment until 2010 and that he stopped working due to reasons other than his PTSD, including an ankle injury and back pain.  He denied having work difficulties due to his PTSD at that time.  Moreover, since 2010, he has pursued other types of employment, but at one point, could not find job openings based on availability.  One of his subsequent supervisors was also unable to recall the reason for his problems at work, but did report that a bee sting and his wife's failing health had contributed.   Although the Veteran and his mother have attested to the fact that he is not currently able to work due to his PTSD, the VA examiners have determined otherwise.  SSA has also determined that he cannot work due to multiple disabilities as opposed to only his service-connected PTSD.  Moreover, no medical professional has ever stated that the Veteran's service-connected PTSD alone precludes him from securing or following a substantially gainful occupation.  

Based on the foregoing, the Board concludes that this case does not present any unusual or exceptional circumstances that would justify a referral of the total rating claim to the Director of the VA Compensation Service for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  Although the Veteran does have some degree of occupational impairment, that impairment is contemplated in the current 50 percent evaluation.  The Board notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations." 38 C.F.R. § 4.1; see also Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired; the record must reflect some factor which takes the case outside the norm) and 38 C.F.R. § 4.15.  On review of the record, the Board finds that the disability evaluation assigned to the Veteran's service-connected PTSD under the VA Schedule for Rating Disabilities accurately reflects the Veteran's overall impairment to his earning capacity due to his service-connected disability.   Therefore, the Board finds that the requirements for an extraschedular TDIU evaluation have not been met.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD prior to April 23, 2010, is denied. 

Entitlement to an initial evaluation in excess of 50 percent for PTSD on or after April 23, 2010, is denied.  

Entitlement to TDIU is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


